DETAILED ACTION
This office action is in response to arguments filed on 11/22/2021.
Claims 1-30 are pending of which claims 1, 18, 22 and 28 are independent claims.
Information disclosure
IDS, filed on 10/08/2019 and 12/04/2019, is considered.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  sTTI configuration of the user equipment  that may be used for first communications on the first RAT and for the second communications on a second RAT is different from the first communications where the configuration is for communicating with the base station as part of a single uplink operation (SUO) using either the first RAT or the second RAT based at least in part on the timing offset.


Claims 1-15 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…receiving, from a base station, a configuration for a subframe of shortened transmission time intervals (sTTIs) associated with a first radio access technology (RAT), the configuration indicating control format indicator information for the UE, wherein the control format indicator information signals a layout of the subframe and wherein the configuration for the subframe of sTTIs can be used for first communications on the first RAT and second communications on a second RAT different from the first communications, the second RAT being different from the first RAT; and communicating with the base station during the subframe over transmission time intervals (TTIs) associated with the second communications on the second RAT based at least in part on the configuration for the subframe of sTTIs” as specified in claim 1. 

Claims 18-21 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 18,    “…determining a symbol configuration for a physical uplink control channel (PUCCH) group based at least in part on the configuration, the symbol configuration comprising a length of a shortened transmission time interval (sTTI), wherein the symbol configuration can be used for first communications on the first RAT and second communications on the second .  


Claim 22-27 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 22,    “… identifying an indication, in a control resource set of the one or more control resource sets, to rate match during a portion of physical downlink shared channel (PDSCH) processing associated with the first RAT when the PDSCH overlaps with resource blocks (RBs) for a shortened transmission time interval (sTTI) of a second RAT different from the first RAT; and performing a rate-matching operation on the PDSCH associated with the first RAT based at least in part on the indication to rate match during the portion of PDSCH processing” as specified in claim 22. 

Claim 28-30 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 28,    “… the configuration indicating control format indicator information for the UE, wherein the control format indicator information signals a layout of the subframe and wherein the configuration for the subframe of sTTIs can be used for first communications on the first RAT and second communications on a second RAT different from the first communications” as specified in claim 28. 



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Shimezawa (US Pub. No. 20190098611) discloses dual connectivity. However the disclosure of  Shimezawa taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receiving, from a base station, a configuration for a subframe of shortened transmission time intervals (sTTIs) associated with a first radio access technology (RAT), the configuration indicating control format indicator information for the UE, 



Tsai (US Pub.  20170332359) discloses a terminal device transmits a UCI only through PCell. However the disclosure of  Tsai taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with determining a symbol configuration for a physical uplink control channel (PUCCH) group based at least in part on the configuration, the symbol configuration comprising a length of a shortened transmission time interval (sTTI), wherein the symbol configuration can be used for first communications on the first RAT and second communications on the second RAT different from the first communications; configuring a timing offset between a downlink duration and an uplink duration for the UE to transmit an uplink message to the base station based at least in part on the determined symbol configuration; and communicating with the base station 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHIRIN SAM/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        
/DEBEBE A ASEFA/Examiner, Art Unit 2476